DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication filed on 08/04/2021; claim(s) 24- 30 is/are pending, and the claim(s) 24, 27, & 30 is/are independent form.

Claim Objections
Applicant is advised that should claims 25- 26 be found allowable, claims 28- 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Examiner notes, the claim 24 & 27 recite two different types of the robotic dispensing apparatuses. However, the claims 28- 29 are also shown to be depended on claim 24 rather than the claim 27 by stating “utilizing the robotic material dispensing apparatus according to claim 24”. Accordingly, either claims 28- 29’s dependency should be changed to claim 27 or they should be further amended to overcome this objection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I) Claim 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. US 11112769 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 24 of the parent patent’769 anticipates the invention of the claim 30 for the reasons set forth below.
Instant Application: 17/393,458
Parent Patent: US 11112769 B2
Remarks

30. A 3-D design, fabrication and assembly system comprising: a modeling component and a robotic assembly workstation component, a hardware processor coupled to a memory,


24. A 3-D design, fabrication and assembly system comprising: a modeling component and a robotic assembly workstation component, a hardware processor coupled to a memory,
anticipated
the modeling component comprising
    a user interface, at least one suite of tools for performing an object operation selected from creating, editing, modeling, transforming, image property modulating, sketching, print supporting, simulating, material testing and combinations thereof,



a material database, and

the modeling component comprising a user interface, at least one suite of tools for performing an object operation selected from creating, editing, modeling, transforming, image property modulating, sketching, print supporting, simulating, material testing and combinations thereof, 

a material database,
anticipated
software executable by the hardware processor and configured to cause the hardware processor, when executed by the hardware processor, to facilitate a method
for designing a volumetric model of a construct at the user interface,
the modeling component being operationally linked to the robotic assembly workstation component
and software executable by the hardware processor and configured to cause the hardware processor, when executed by the hardware processor, to facilitate a method for designing a volumetric model of a construct at the user interface, the modeling component being operationally linked to the robotic assembly workstation component
anticipated
the robotic assembly workstation component comprising a framed housing comprising a multi-axis robot comprising a robotic arm having a robotic arm effector component,
he robotic assembly workstation component comprising a framed housing comprising a multi-axis robot comprising a robotic arm having a robotic arm effector component,
anticipated
a robotic controller,
a material storage unit,
a material dispensing system, and
an adjustable print stage,
a robotic controller, a material storage unit, a material dispensing system, and an adjustable print stage
anticipated
wherein the robotic arm effector component comprises a laser displacement sensor
and the adjustable print stage comprises a leveling mechanism comprising a manual component enhanced by feedback from the laser displacement sensor, and
wherein the robotic arm effector component comprises a laser displacement sensor and the adjustable print stage comprises a leveling mechanism comprising a manual component enhanced by feedback from the laser displacement sensor
anticipated
wherein the robotic arm is configured to print material from a plurality of directions onto a surface of the adjustable print stage based on an adjustable movement of the robotic arm
and wherein the robotic arm is configured to print material from a plurality of directions onto a surface of the adjustable print stage based on an adjustable movement of the robotic arm.
anticipated


II) Claim 24 – 26 & 28-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 15 of U.S. Patent No. US 11112769 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 24 of the parent patent anticipates the invention of the claim 30 for the reasons set forth below.
Instant Application
Parent Patent: US 11112769 B2
Remarks
Claim 24, A robotic biomaterial dispensing apparatus comprising:
claim 1, A bioassembly system comprising: …the robotic bioassembly workstation component comprising a framed housing comprising a multi-axis robot comprising a robotic arm having a robotic arm effector component
anticipated
a robotic arm and a robotic arm end effector, the end effector configured to grip and secure a syringe barrel, wherein the robotic arm provides movement of a syringe along at least six axes;
the robotic bioassembly workstation component comprising a framed housing comprising a multi-axis robot comprising a robotic arm having a robotic arm effector component, a robotic controller, a material storage unit,

claim 13, The bioassembly system according to claim 1, wherein the multi-axis robot comprises a six-axis robot
anticipated
a material storage and dispensing system comprising a material storage unit comprising at least one syringe barrel holder, each barrel holder comprising multiple
syringes, and

 the material storage unit further comprising at least one needle detection sensor for detecting needle size and tip deflection; and
wherein the material storage unit further comprises at least one needle detection sensor for detecting needle size and tip deflection, and wherein the robotic arm is configured to print biomaterial from at least one syringe barrel from a plurality of directions onto a surface of the adjustable print stage based on an adjustable movement of the robotic arm.
anticipated
an adjustable print stage, 


wherein the robotic arm is configured to print biomaterial from the syringe from a plurality of directions onto a surface of the adjustable print stage based on an adjustable movement of the robotic arm and wherein the apparatus is contained within a housing
and an adjustable print stage…

and wherein the robotic arm is configured to print biomaterial from at least one syringe barrel from a plurality of directions onto a surface of the adjustable print stage based on an adjustable movement of the robotic arm.
anticipated


Regarding claims 25- 29, the claim 15 of the parent patent’769 renders inventions of these claims obvious to PHOSITA.

III) Claim 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 (i.e., claim 1+ 16+ 17+ 18) of U.S. Patent No. US 11112769 B2 in view of Bartholomew (US 20060124196 A1, reference of the record).

Instant Application
Parent Patent: US 11112769 B2
Remarks
Claim 27, A robotic material dispensing apparatus comprising:
1. A bioassembly system comprising: a tissue modeling component and a robotic bioassembly workstation component… a material dispensing system,
anticipated
a robotic arm and a robotic arm end effector, the robotic arm end effector configured to grip and secure a cartridge comprising a syringe barrel 


 wherein the robotic arm provides movement of the cartridge along at 
the robotic bioassembly workstation component comprising a framed housing comprising a multi-axis robot comprising a robotic arm having a robotic arm effector component,

wherein the material storage unit comprises at least one syringe barrel holder

claim 17, wherein printing tools are selected from a gripper, a syringe barrel adapting holder and a dispenser, and wherein the staging and assembling tools are selected from picking, placing, and positioning tools, and wherein the sensors are selected from a laser displacement sensor and a photoelectric sensor.
anticipated or suggested. 
the material storage unit comprising at least one syringe barrel holder, each syringe barrel holder comprising multiple syringe barrels and at least one displacement sensor for ensuring correct seating of syringe barrels in the holder, 

Claim 1, wherein the material storage unit comprises at least one syringe barrel holder, each syringe barrel holder comprising multiple syringe barrels and at least one displacement sensor for ensuring correct seating of syringe barrels in the holder,
anticipated
wherein the material storage unit
further comprises an at least one needle detection sensor for detecting needle size and tip
deflection; and
and wherein the material storage unit further comprises at least one needle detection sensor for detecting needle size and tip deflection,
anticipated or suggested
an adjustable print stage configured to be automatically adjusted and comprising a surface to receive a printed material, wherein the robotic arm end effector comprises a laser
displacement sensor and the adjustable print stage comprising a leveling mechanism comprising a manual component enhanced by feedback from the laser displacement sensor
claim 18, wherein the robotic arm effector comprises a laser displacement sensor and the adjustable print stage comprises a leveling mechanism comprising a manual component enhanced by feedback from the laser displacement sensor.



The claim 18 of the parent patent fails to teach the gripping of the cartridge is from a material storage unit. Claim 18 of the parent patent’769 also fails to state its robot allows the cartridge along at least six axes because the parent claim only requires “multi-axes” rather than “six axes”.
However, Bartholomew relates to a dispensing apparatus [“apparatus 10” shown in fig. 1] comprising: 
a robotic arm and a robotic arm end effector, the robotic arm end effector configured to grip and secure a cartridge comprising a syringe barrel from a material storage unit ([0048, 0050, 0055]),
wherein the robotic arm provides movement [“robot arm includes six degrees of freedom”] of the cartridge along at least six axes ([0023]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Bartholomew and claim 18 of the parent patent’769 because they both are related to robotic dispensing apparatus and (2) cause the robotic arm end effector to grip and secure a cartridge comprising a syringe barrel from a material storage unit, and make its already multi-axes robotic arm to support at least six degree of freedom. Doing so the robotic end effector of the claim 18 of the parent patent itself can dispense additional types of materials without the assistance from a technician/operator (Bartholomew, [0017]).
Specification
The disclosure is objected to because
in para. [0193], it contains an embedded hyperlink and/or other form of browser-executable code. Here, the para. 0193 of the specification recites executable code by stating: “http://robots.epson.com/product-detail/ 10”.
	Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the claim elements: (a) “at least one needle detection sensor”, (b) “Laser displacement sensor”, & (c) “a manual component” (claims 27, 31)  must be shown or the feature(s) canceled from the claim(s).  The paras. 0126, 0183, & 0186 mention about this item, but none of the applicant’s drawing show these claimed feature/elements. No new matter should be entered. Furthermore, figs. 1- 2 are completely silent about showing where these sensors are located. Please note the shown sensor/camera 10 (fig. 1, para. 0122) is not claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 24 – 26 & 28- 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bheda (US 20140232035 A1, reference of the record) in view of Jung et al. [Jung] (KR 20110066713 A, Pub. Date: 2011-06-17, machine translation to English and Original KR document is attached) and further in view of Dragnea (US 20150062157 A1, reference of the record). The combination of Bheda, Jung, and Dragnea is referred as BJD hereinafter.

Regarding claim 24, Bheda teaches a robotic 1biomaterial dispensing apparatus comprising: (Fig. 1);
a robotic arm [“one or more robotic arms 121”] and a robotic arm end effector [distal part of the arm 121 that couples the “extrusion head 122”], the end effector configured to grip and secure a syringe barrel [e.g., “extrusion head 122”; See, spec, para. 039 for definition of syringe barrel under BRI], wherein the robotic arm provides movement [“the robotic arm 121 may be configured as a six-axis robotic arm”] of a syringe [extrusion head 122” + extrusion needle 123] along at least six axes ([0116-0117]);
a material storage and dispensing system [section of the system of Bheda that stores and dispenses material as shown in the fig. 1] 
an adjustable [“Turn-table 110 may be driven by a drive mechanism… to rotate the turn-table 110”] print stage, wherein the robotic arm is configured to print [forming of the “the build volume of object 151”] biomaterial from the syringe from a plurality of directions onto a surface of the adjustable print stage based on an adjustable movement of the robotic arm and wherein the apparatus is contained within a housing [e.g., build chamber 102] ([0013-0016]).
While Bheda teaches of using a syringe [“extrusion head 122”+  needle 123] to dispense material ([0017-0018]), it does not teach what happens if its syringe (extrusion head and/or needle) needs to be replaced for some expected/unexpected reasons (head/needle being used for too long, broken, or user desiring to change the needle).  
In summary, Bheda teaches all elements of the claim except its material storage unit of the  material storage and dispensing system comprising [1] a material storage unit comprising at least one syringe barrel holder, each barrel holder comprising multiple syringes, and
[2] the material storage unit further comprising at least one needle detection sensor for detecting needle size and tip deflection as shown above with strikethrough emphasis.
Jung is directed to a dispenser apparatus [system shown in fig. 1 having frame 10 and stage 10] replacing a syringe/needle coupled to the tip part of a moveable dispenser sub-system [“the head unit 50”] at a preset time (Abstract, Background Section). Jung further reaches its dispenser system to include a robotic arm [“connecting shaft 114”] and a robotic arm effector [the gripping/holding member 110 shown in fig. 22], the robotic arm effector [holding member 110 shown in fig.21-22 having members 111 & 112] configured to grip and secure a syringe barrel and an adjustable print stage [“an X-axis moving device 21 for moving the stage 20 in the X-axis direction and a Y-axis moving”] (Page 3, Figs. 1, 21- 30 & associated texts). Specifically, Jung teaches a dispensing apparatus [“a paste dispenser is used to form a paste pattern”] comprising: 
a material storage and dispensing system comprising a material storage unit [“the syringe storage unit 90” comprising pluralities of syringe 52 shown in fig. 10/21] comprising at least one syringe barrel holder [“the support member 91”], each barrel holder comprising multiple syringes [items 52 shown in fig. 10/21] (Fig. 28 & associated text, page 3, 16). In summary, Jung cures the first missing feature of the Bheda.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Jung and Bheda because they both are related to a dispensing apparatus comprising a robotic arm and (2) modify the system of Bheda to include a material storage and dispensing system comprising a material storage unit comprising at least one syringe barrel holder, each barrel holder comprising multiple syringes as in Jung. Doing so the system of Bheda can easily replace its syringes either automatically/manually when such replacement is needed for any reason various reasons (current needle damaged), thereby minimizing the downtime (by keeping the additional syringes nearby accessible to the robotic arm).
Jung teaches:

Page 3: 
In the manufacture of such a liquid crystal panel, a device called a paste dispenser is used to form a paste pattern on a substrate. The paste dispenser includes a stage on which a substrate is mounted, a head unit equipped with a nozzle through which paste is discharged, and a head support for supporting the head unit.
	
At the end of the coating operation of applying the paste onto the substrate S or at a preset time point for replacing the syringe, a process of measuring the amount of the paste filled in the syringe 52 may be performed. If the amount of the filled paste is not sufficient to form a paste pattern P having a desired shape on the substrate S, a process of replacing the syringe 52 is performed.

On the other hand, if the amount of the paste filled in the syringe is not sufficient to form a paste pattern of a desired shape on the substrate, the new syringe filled with the paste in the appropriate amount by removing the syringe attached to the head unit is added to the head unit. The syringe will be replaced. However, in the related art, since the operator manually performed such a syringe replacement operation, an error may occur in the process of detaching the used syringe from the head unit and attaching a new syringe to the head unit again. There is a problem that a long time is required.


    PNG
    media_image1.png
    645
    1054
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    464
    729
    media_image2.png
    Greyscale

page 12: 
Meanwhile, the syringe storage unit 90 may be disposed on the frame 10 of the paste dispenser and may be disposed on the stage 20. If the head unit 50 can move to be adjacent to the syringe storage unit 90, the position of the syringe storage unit 90 is not limited.

On the other hand, if the amount of the paste filled in the syringe is not sufficient to form a paste pattern of a desired shape on the substrate, the new syringe filled with the paste in the appropriate amount by removing the syringe attached to the head unit is added to the head unit. The syringe will be replaced. However, in the related art, since the operator manually performed such a syringe replacement operation, an error may occur in the process of detaching the used syringe from the head unit and attaching a new syringe to the head unit again. There is a problem that a long time is required.

head unit 50 by moving the first member 111 and the second member 112 in a direction adjacent to each other by the operation of the drive unit 113. The syringe 52 stored in the syringe 52 or the syringe storage units 91 and 92 can be gripped, and the first member 111 and the second member 112 are larger than the diameter of the syringe 52. The gripping of the syringe 52 may be released by spaced apart from the width.

Page 17:

The gripping member rotating device 120 is connected through the gripping member 110 and the rotating shaft 121 to rotate the gripping member 110, whereby the syringe 52 held by the gripping member 110 rotates the rotary shaft 121. It can be rotated around.

The holding member conveying apparatus 130 may include a vertical conveying apparatus 131 for elevating the holding member 110 in a vertical direction, and a horizontal conveying apparatus 132 for moving the holding member 110 in a horizontal direction. Can be.

In the process of removing the syringe 52 from the head unit 50 or mounting the head unit 50, the vertical transfer device 131 is together with or separately from the Z-axis driving part 56 provided in the head unit 50. It can work. In addition, the vertical transfer device 131 is provided in the syringe storage unit 90 in the process of storing the syringe 52 in the syringe storage unit 90 or detaching the syringe 52 from the syringe storage unit 90. The support member elevating device 94 can be operated together or separately.

Horizontal transfer device 132, the process of transporting the syringe 52 removed from the head unit 50 to the syringe storage unit 90 and the syringe 52 detached from the syringe storage unit 90 head unit 50 In order to carry in) can be carried out an operation for transporting the holding member 110 in the horizontal direction.

Hereinafter, the operation of the syringe replacement system according to the third embodiment of the present invention will be described with reference to FIGS. 23 to 32.

Page 19: 
And, as shown in Figure 28, the holding member 110 is moved toward the support members 91, 92 to grip the syringe 52, the insertion hole 911 of the support members 91 (92) ( 921). In the process of separating the syringe 52 from the support members 91 and 92, the holding member 110 is moved up and down or the support members 91 and 92 are moved up and down, The vertical position of the insertion holes 911 and 921 may be adjusted appropriately.


	Therefore, Bheda in view of Junk teaches all elements of the claim except its second feature (i.e., “the material storage unit further comprising at least one needle detection sensor for detecting needle size and tip deflection”).
Dragnea is directed to displaying various feedback information to a user during a medical procedure, wherein the displayed information including, among other, information about used tool in the medical procedure such as syringe needle to assist the user (Abstract, [0029]). Specifically, Dragnea teaches an apparatus comprising material storage unit further comprising at least one needle detection sensor [“the cameras of sensors 298”] for detecting [“All of the information is used to completely determine the location, orientation, size and shape of the syringe and the syringe needle”] needle size and tip deflection [“orientation” is interpreted as tip deflection since it is captured by the camera] ([0039]). In summary, Dragnea cures the second missing feature of the Bheda discussed above.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Dragnea and Bheda in view of Jung because they both related to controlling dispensing material using various syringes and (2) modify the system of Bheda in view of Jung to include at least one needle detection sensor for detecting needle size and tip deflection as in Dragnea. Doing so would help the operator of the dispensing apparatus to easily check the status of syringe and/or syringe needle stored in the material storage unit 90 (Dragnea, [004- 0005] & Fig. 10/21 of Jung). As such, the combination of Bheda, Jung, and Dragnea (BJD) teaches each of the claimed element and renders invention of this claim obvious to PHOSITA.

Regarding claims 25, BJD further teaches a method of fabricating a 3-D biological construct [“three-dimensional object--depicted as object 151” when the material used in the spools 130s are biomaterial type, based on design need of the object 151. Bheda’s materials used to fabricate object 151 are merely exemplary per para. 0120, and PHOSITA can put at least some portion of the biomaterial when such need arises when constructing the object 151] comprising utilizing the robotic biomaterial dispensing apparatus according to claim 24 to direct-write dispense one or more biomaterials onto a print substrate by non-sequential [using 6-axis robot arm]  planar layering (Bheda, [0120], claim 20, using the apparatus of Fig. 1 & associated text for the method of Bheda).

Regarding claims 26, BJD further teaches a method of fabricating a 3-D biological construct comprising utilizing the robotic biomaterial three-dimensional object--depicted as object 151” when the material used in the spools 130s] dispensing apparatus according to claim 24 to direct-write dispense one or more biomaterials onto a 3-D print substrate, wherein the robotic arm end effector positions the dispensing syringe at an angle normal [“build volume from any approach angle” covers normal position] to two or more desired surface positions of the 3-D print substrate (Bheda, [0086, 0120], claim 20,  using the apparatus of Fig. 1 & associated text for the method of Bheda).

Regarding claims 28 – 29, BJD teaches inventions of these claims for the similar reasons set forth in claims 25- 26.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bheda (US 20140232035 A1) in view of de Smet (US 20090157226 A1). Bheda and de Smet are reference of the record.

Regarding claim 1, Bheda teaches/suggests a 3-D design, fabrication and assembly system (Fig. 1) comprising:
 a modeling component [“CAD/CAM controller 101,”] and a robotic assembly workstation component [“build chamber 102,”] (Fig. 1, [0089-0090]), 
a hardware processor [CPU of the controller 101] coupled to a memory, the modeling component comprising a user interface, at least one suite of tools for performing an object operation selected from creating, editing, modeling, transforming, image property modulating, sketching, print supporting, simulating, material testing and combinations thereof, a material database, and software executable by the hardware processor and configured to cause the hardware processor, when executed by the hardware processor, to facilitate a method for designing a volumetric model [“the mathematical model of object 151 is created”] of a construct [“building of object 151”] at the user interface (Fig. 1, [0088-0100]),
 the modeling component being operationally linked to the robotic assembly workstation component (Fig. 1), 
the robotic assembly workstation component comprising a framed housing comprising a multi-axis robot [“the robotic arm 121 may be configured as a six-axis robotic arm”] comprising a robotic arm having a robotic arm effector component, a robotic controller [any CPU that is used to move the robotic arm], a material storage unit [print head 122 portion], a material dispensing system [tip of needle 123-1], and an adjustable print stage [“turn-table 110 may be driven by a drive mechanism 110-1”] (Fig. 1, [0016-0018]), 
	wherein the robotic arm is configured to print [“the tip of 123-1 extrusion needle 123 can deposit material at any location in the build volume of object 151 from any approach angle.”] material from a plurality of directions onto a surface of the adjustable print stage based on an adjustable movement of the robotic arm ([0016-0018]).
Bheda does not teach wherein the robotic arm effector component comprises a laser displacement sensor and the adjustable print stage comprises a leveling mechanism comprising a manual component enhanced by feedback from the laser displacement sensor.
de Smet is directed to a calibrating an industrial robot and its peripherals ([0019]). Specifically, de Smet teaches a robotic assembly comprising a multi-axis robot comprising a robotic arm having a robotic arm effector component ["robot 10 would typically include an end-effector 11], wherein the robotic arm effector component comprises a laser displacement sensor ["emitter 30 (see FIG. 2 and FIG. 3) generally consists of two lasers 31] and the adjustable print stage comprises a leveling mechanism comprising a manual component [adjusting/calibrating of the "receiver 20" is enhanced ("orientation of the receiver 20 can then be further refined") by the data from the sensor 30] enhanced by feedback from the laser displacement sensor ([0002, 0019, 0037-0038, 0049, 0109]). In summary, de Smet cures the above identified deficiencies of Bheda.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of de Smet and Bheda because they both are related to operating an industrial robot along with an adjustable stage and (2) modify the system of Bheda to include a laser displacement sensor in tip of the robotic arm/at effector component and a manual component enhanced by feedback from the laser displacement sensor on its print stage as in de Smet. Doing so the controlling accuracies (e.g., calibration process) while operating the robotic arm end effector (e.g., item element 122) and print stage (i.e., stage 110) of the Bheda can be conveniently improved at the end-user's facility (de Smet, [0015, 0019]).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. [Jung] (KR 20110066713A, machine translation attached) in view of de Smet (US 20090157226 A1), and further in view of Stobbe (US 20110223581 A1) (hereinafter JDS) in view of  Dragnea (US 20150062157 A1).

Regarding claim 27, Jung teaches a robotic material dispensing apparatus [“paste dispenser according to the present invention includes”] comprising: (Fig. 1-3, 20-28);
a robotic arm [“a connecting shaft 114”] and a robotic arm end effector [“holding member 110”], the robotic arm end effector configured to grip and secure a cartridge comprising a syringe barrel [“the syringe 52”] from a material storage unit [“the syringe storage unit 90” of fig. 10] (Figs. 10, 20- 32, pages 11, 16, 19), 

the material storage unit comprising at least one syringe barrel holder [“the support member 91”], each syringe barrel holder comprising multiple syringe barrels [the syringe 52s of the “storage unit 90”] (Fig. 10, 20- 32);

an adjustable print stage [stage 20] configured to be automatically adjusted and comprising a surface to receive a printed material (Page 6, “On the frame 10, an X-axis moving device 21 for moving the stage 20 in the X-axis direction and a Y-axis moving device 22for moving the stage 20”), 

Jung teaches:
Page 16, In this state, the holding member 110 is mounted to the head unit 50 by moving the first member 111 and the second member 112 in a direction adjacent to each other by the operation of the drive unit 113. The syringe 52 stored in the syringe 52 or the syringe storage units 91 and 92 can be gripped, and the first member 111 and the second member 112 are larger than the diameter of the syringe 52. The gripping of the syringe 52 may be released by spaced apart from the width.

Page 19: And, as shown in Figure 28, the holding member 110 is moved toward the support members 91, 92 to grip the syringe 52, the insertion hole 911 of the support members 91 (92) ( 921). In the process of separating the syringe 52 from the support
members 91 and 92, the holding member 110 is moved up and down or the support members 91 and 92 are moved up and down, The vertical position of the insertion holes 911 and 921 may be adjusted appropriately.
 
Page 20: As described above, the automatic syringe replacement system according to the present invention can automatically perform the process of replacing the syringe 52 of the head unit 50, thereby reducing the error in the process of replacing the syringe 52 And, since it can reduce the time required to replace the syringe 52, there is an effect that can improve the efficiency of the process.

Therefore, Jung teaches all elements of the claim except the feature shown with strikethrough emphasis.
de Smet teaches robotic material dispensing apparatus [system shown in fig. 1] comprising:
a robotic arm and a robotic arm end effector, the robotic arm end effector [“an end-effector 11”] configured to grip and secure an object object along at least six axes and an adjustable print stage configured to be automatically adjusted wherein the robotic arm end effector comprises a laser displacement sensor ["emitter 30 (see FIG. 2 and FIG. 3) generally consists of two lasers 31] and the adjustable print stage comprising a leveling mechanism comprising a manual component [adjusting/calibrating of the "receiver 20" is enhanced ("orientation of the receiver 20 can then be further refined") by the data from the sensor 30] enhanced by feedback from the laser displacement sensor ([0002, 0019, 0037-0038, 0049, 0109]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of de Smet and Jung because they both are related to utilizing a robotic arm to work along with a print stage and (2) modify the system of Jung to include its missing features from de Smet. Doing so the capability of the Jung’s robotic arm can be further enhanced while increasing the positional accuracy of the robot and its print stage (de Smet, [0005]). 
Jung in view of de Smet still does not teach the syringe barrel holder comprising [1] at least one displacement sensor for ensuring correct seating of syringe barrels in the holder, [2] wherein the material storage unit further comprises an at least one needle detection sensor for detecting needle size and tip deflection.
Stobbe teaches a computer controlled dispensing system for biomaterial ["bioreactor system"] comprising a holder/housing [housing of fig. 3 or "housing parts 10a, 10b" of fig. 1] of a pluralities of objects ["diaphragm 31, 311"] for and at least one displacement sensor ["corresponding displacement sensor 34, 344" / displacement sensor 14 which can be of "different types" as discussed in para. 0049] for ensuring correct seating of objects in the holder ([0049, 0059, 0185- 0189]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Stobbe and Jung in view of de Smet because they both are related to dispensing system and (2) use a displacement sensor of Stobbe in syringe barrel holder to adjust the positioning of syringe barrels/cartridge in Jung in view of de Smet’s system. Doing so even if the various syringes of the Jung in view of de Smet’s system are not correctly placed for any reasons (e.g., vibration) their incorrect position can be adjusted as suggested by Stobbe's disclosure (Stobbe, [0185]).
 Hence, the combination of Jung, de Smet and Stobbe (JDS) teaches all elements of the claim except the material storage unit further comprises an at least one needle detection sensor for detecting needle size and tip deflection.
Dragnea is directed to displaying various feedback information to a user during a medical procedure, wherein the displayed information including, among other, information about used tool in the medical procedure such as syringe needle to assist the user (Abstract, [0029]). Specifically, Dragnea teaches a dispensing system comprising a material storage unit further comprises an at least one needle detection sensor for detecting [“All of the information is used to completely determine the location, orientation, size and shape of the syringe and the syringe needle”]  needle size and tip deflection ([0039]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Dragnea and JDS because they both related to controlling dispensing material using various syringes and (2) further modify the above combination to include one needle detection sensor for detecting needle size and tip deflection as in Dragnea. Doing so would help the operator of the dispensing apparatus to easily check the status of syringe and/or syringe needle stored in the material storage unit (Dragnea, [004- 0005]). As such, the combination of (JDS in view of Dragnea) renders the invention of this claim obvious to PHOSITA.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Eliuk et al. (US 20060259195 A1) teaches an automated Pharmacy Admixture System (APAS) including a robot arm and end effector to transport medical containers such as bags, vials, or syringes (Abstract, [0123], fig. 1).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note that the preamble is not given patentable weight. However, it is still mapped in the interest of compact prosecution.